UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
EYE CARE PARTNERS, LLC, Case No. l:lS-cv-SO?
Plaintiff, Dlott, J.
Litkovitz, M.J.
vs.
LANCE SNARR, et al., ORDER
Defendants.

This matter is before the Court following an informal discovery conference held on
February 25, 2019 with plaintiff Eye Care Partners, LLC (ECP), and defendants Visioncare
Partners Managernent, Inc. D/B/A Total Eye Care Partners (TECP) and Lance Snarr (Snarr). The
conference involved several disputed discovery matters, which were resolved as follows:

1. Email correspondence between defendant Snarr and acquisition targets for the period
April 2017 to September 2017

Defendant TECP represented that it has conducted a reasonable search and has not found
any email correspondence which relates to acquisition targets in which defendant Snarr was
involved for the period April 2017 to September 2017. The parties agree that if plaintiff ECP
learns during Snarr’s deposition or otherwise that email correspondence between Snarr and an
acquisition target from the relevant time period exists, TECP must produce the email
correspondence and plaintiff ECP shall have the right to reopen Snarr’s deposition.

2. TECP acquisition pipeline reports

Defendant TECP shall produce any additional pipeline reports, including email
correspondence that has pipeline reports as attachments, by the end of business on Tuesday,
February 26, 2019.

3. D&M Practice target documents

Documents related to the D&M Practice target are relevant and discoverable Defendant

TECP shall produce the following D&M Practice target documents, which it shall designate
“attomey eyes only,” by the close of business on Tuesday, February 26, 2019: (l) the closing
binder; (2) the acquisition agreement; (3) the seller questionnaire; (4) the pre-letter of intent
questionnaire; and (5) financial information, including profit and loss statements, an audited
financial statement, tax returns, and personal financial information

4. Proposed ESI Protocol

TECP has agreed to re-produce every document it has provided to plaintiff in discovery to
date and to produce each document going forward, including emails With attachments, as a
separately numbered document
5. Documents designated as sensitive business information

Defendant TECP has already produced unredacted copies of the Monthly Reporting
Packages (TECP Doc. Nos. 191, 905-945, 946-1017) to plaintiff under different document
numbers, and these documents are no longer at issue.

The Power Point presentation entitled “VisionCareStructure-Justin.pptx,” which defendant
TECP has produced as a blank document, is relevant TECP’s objection to producing the
document on relevance grounds is overruled. The Power Point presentation shall be produced in
unredacted form for attorney eyes only.

The Court accepts TECP’s representation that the only relevant documents for the Monthly
Reporting Package - Snarr - Edits.ppfx dated June 14, 2018 found at TECP Doc. Nos. 1114-1133
are Doc. Nos. 1122-1126, Which TECP has produced to plaintiff in an unredacted fonn. TECP
Doc. Nos. ll 14-1121 and 1 127-l 133 are not relevant to the litigation and TECP need not produce

these items at this juncture

6. TECP’s designation of documents as “Highly Confidential Attorneys’ Eyes Only” and its
redaction of such documents in their entirety

Documents related to all potential acquisition targets in which defendant Snarr was
involved are relevant Defendant TECP shall produce these documents in unredacted form for
attorney eyes only.

7. Plaintiff ECP’s training documents related to trade secrets

Plaintiff has agreed to produce employee training documents related to trade secrets and
the confidentiality of trade secrets.

8. Agreements pertaining to the relationship between plaintiff ECP and Clarkson

Agreements that demonstrate the business relationship between plaintiff ECP and Clarkson
are relevant Plaintiff ECP shall produce agreements between ECP and Clarkson that are similar
in nature to the agreements between Thoma & Sutton which plaintiff has produced in this
litigation
9. TECP Requests for Production Nos. 33 and 34

Plaintiff shall produce employment agreements for non-administrative employees who are
authorized to communicate with acquisition targets through ECP and its related entities Plaintiff

shall redact any information related to compensation from such agreements

I'I` IS SO ORDERED.

Date: Z[XHZZ %‘~l-rt /<‘.¢v l

Karen L. Litl<ovitz
United States Magistrate Judge

 

